DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (11,057,668, hereinafter refers ‘668). 
Regarding claim 1, the claim limitation of “a broadcast receiver that receives a digital broadcast signal including a video of a broadcast program and application-related information related to a
predetermined application; a storage that stores application expiration time limit information and
location information of the predetermined application included in the application- related information received by the broadcast receiver: a processor configured to: decode the broadcast program video:
acquire the predetermined application from a server on a network based on the location information reproduced from the storage; and execute the acquired predetermined application to generate an
application-executed video; and a display, wherein the display is configured to perform displaying based on the decoded broadcast program video and/or the application-executed video, and wherein the processor is further configured to: acquire the predetermined application from the server upon determining that the predetermined application has not been acquired and an expiration time limit indicated in the application expiration time limit information has not expired, and not acquire the predetermined application from the server upon determining that the predetermined application has not been acquired and an expiration time limit indicated in the application expiration time limit information has already expired” corresponds to claim limitation of “a broadcast receiver that receives the digital broadcast signal including a broadcast program video and application-related information:
a storage that stores application expiration time limit information and location information included in the application-related information: a processor configured to: decode the broadcast program video:
acquire a predetermined application from a server, on a network, on the basis of the location information reproduced from the storage; and execute the acquired predetermined application to generate an application-executed video; and a display, wherein the display is configured to perform displaying based on the decoded video and/or the application-executed video, wherein the processor is further configured to: not execute the acquired predetermined application and control the display
to perform displaying of a message indicating that an expiration time limit of the predetermined application has expired upon determining that the predetermined application has already been acquired and the expiration time limit indicated in the application expiration time limit information has already expired, and not acquire the predetermined application from the server upon determining that the predetermined application has not been acquired and the expiration time limit indicated in the application expiration time limit information has already expired” of claim 1 of ‘668. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation is met by claim limitation of claim 1 of ‘668.
	Regarding claim 3, the claim limitation of “wherein predetermined application acquires a video from the server on the network to display the acquired video on the display” corresponds to claim limitation of “acquire the predetermined application from a server on a network based on the location information reproduced from the storage; and execute the acquired predetermined application to generate an application-executed video; and a display, wherein the display is configured to perform displaying based on the decoded broadcast program video and/or the application-executed video” of claim 1 of ‘668. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation is met by claim limitation of claim 1 of ‘668.
Regarding claim 4, the claim limitation of “wherein predetermined application acquires a video from the server on the network to display the acquired video on the display” corresponds to claim limitation of “acquire the predetermined application from a server on a network based on the location information reproduced from the storage; and execute the acquired predetermined application to generate an application-executed video; and a display, wherein the display is configured to perform displaying based on the decoded broadcast program video and/or the application-executed video” of claim 1 of ‘668. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation is met by claim limitation of claim 1 of ‘668.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘668 in view of Weber (US 2012/0324507 A1).
Regarding claim 2, ‘668 discloses all limitation of claim 1, 
‘668 does not explicitly disclose wherein the predetermined application is an application executed in cooperation with the broadcast program;
Weber teaches wherein the predetermined application is an application executed in cooperation with the broadcast program (Fig. 6B, the application of activating the stock symbol co-displaying along with program content);
It would be obvious for one of ordinary skill in the art at the time of invention to modify ‘668 to include Weber in order to increase user’s viewing experience in which allow a user to multitask at the same time.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425